Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	This action is a non-final office action in response to application 17/215,715 filed on March 29, 2021. Claim(s) 1-13 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on March, 30, 2020, under 35 U.S.C. 119 (a)-(d).

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a reservation reception unit configured to,” in Claim(s) 1, 3-4, and 12.
“a accommodation position determination unit configured to,” in Claim(s) 1-2, 4, and 10-11
“a communication unit configured to,” in Claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-13 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an entity that is able receive a reservation request, which, the entity will then determine a parking space based on the reservation information. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities). Claim 1 recites “receive a use reservation when the moving body uses the accommodation area,” “determine accommodation position of the moving body,” “acquire information on the moving body when receiving the use reservation,” and “set the accommodation position based on the information at the time of receiving the use reservation,” function(s) can be merely managing certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities). For instance Claim 1 is similar to an entity receiving a parking reservation that includes information on about a vehicle, which, the entity will then determine a parking location and set the parking location for the user. The mere recitation of generic computer components (Claim 1: a reservation reception unit, an accommodation position determination unit, and a management device) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim 1 recite(s) the above abstract idea(s). 

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “receive,” “determine,” “acquire,” and “set,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a reservation reception unit, an accommodation position determination unit, and a management device). Examiner, notes, that the reservation reception unit, accommodation position determination unit, and management device are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely receive vehicle information and determine parking information, which, is no more than “applying,” the judicial exception. Examiner, further, notes that management device, i.e., “determining,” is insignificant extra- solution activity. Similar to, In re Brown, the court found that cutting hair after first determining the hair style merely insignificant application, which, is a form of insignificant extra- solution activity (See, MPEP 2106.05(g)). Here, the management device will determine an accommodation position after acquiring a reservation request that includes vehicle information, which at best is insignificant application thus insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and insignificant extra-solution activity. Examiner, further, notes that the additional element (i.e., management device) was considered insignificant extra-solution activity, see above analysis. Here, the “management device,” is well-understood, routine, and conventional. Similar to, Symantec, the court found receiving or transmitting data over a network is merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the management device is able to receive information from other device via a network, see applicant’s specification paragraph(s) 0017-0018 and 0033, thus amounting to merely being a well-understood, routine, and conventional computer functions. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.
	
	Claim(s) 3-11: The various metrics of Claim(s) 3-11 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 2: The additional limitation(s) of describing “select,” “provide,” “and “set,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “select a candidate accommodation position based on the information acquired,” “provide a user of the moving body with accommodation position information on the candidate accommodation position,” and “set the candidate accommodation position as a confirmed accommodation position when acquires permission of the user regarding the accommodation position information,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the accommodation position determination unit and reservation reception unit. Examiner, notes that the accommodation position determination unit and reservation reception unit are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 12: The additional limitation(s) of describing “communicate,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “communicate with the moving body or a user of the moving body,” and “communicate with the user,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication unit and a terminal. Examiner, notes that the communication unit and terminal are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 13: The additional limitation(s) of describing “allowing,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “the accommodation area includes a boarding area for allowing the user to get on and off,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the management device and moving body. Examiner, notes that the management device and moving body are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “moving body,” automatically, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for delivering and picking up a passenger. As currently claimed, there is no improvement to the functioning of the moving body, and the instructions sent are similar to those that would be sent by an entity specifying where to move to pickup and drop-off a passenger. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link moving the moving body, which, does no more than merely confine the use of the abstract idea to a vehicle pickup/drop-off of an passenger and thus fails to add an inventive concept to the claims. For the reasons described above with respect to Claim 8 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-13 above do not include additional elements
that are sufficient to amount to significantly more than the judicial exception. As
discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-13 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakhjavani (US 2016/0098929).
	Regarding Claim 1, Nakhjavani, teaches an accommodation area management device configured to manage an accommodation area for accommodating a moving body, the accommodation area management device comprising:
a reservation reception unit configured to receive a user reservation when the moving body uses the accommodation area. (Paragraph(s) 0014 and 0052)(Nakhjavani teaches a user is able to provide a parking request to a central processor (i.e., reservation reception unit). Nakhjavani, further, teaches the user is able to submit the request from a location that includes a location for the parking space, which is proximate to a real time location (i.e., when the moving body uses the accommodation area))
an accommodation position determination unit configured to determine an accommodation position of the moving body. (Paragraph 0074)(Nakhjavani teaches after receiving the request the server will search a database for the available parking space(s) based on the drivers request)
the reservation reception unit is configured to acquire information on the moving body when receiving the use reservation. (Paragraph(s) 0072-0073)(Nakhjavani teaches a driver using a parking finder is able to specify the size of their vehicle (i.e., information on the moving body). The driver will then send the request to a central processor)
the accommodation position determination unit is configured to set the accommodation position based on the information at the time of receiving the use reservation. (Paragraph 0087, 0090-0092, 0094)(Nakhjavani teaches once the acceptance of the parking space is received the status of the reserved parking space will be changed to occupied. Noting that the accepted space is based on list generated using size information transmitted during reservation request)
	
	Regarding Claim 2, Nakhjavani, teaches all the limitations as applied to Claim 1 and wherein
the accommodation position determination unit is configured to select a candidate accommodation position based on the information acquired by the reservation reception unit. (Paragraph 0053 and 0074)(Nakhjavani teaches that once the processor searches the database for available parking spaces then the server will populate available parking spaces and once the processer selects a number of parking spaces then those parking spaces will be transmitted to the user, see paragraph(s) 0090-0091)
the accommodation position determination unit is configured to provide a user of the moving body with accommodation position information on the candidate accommodation position. (Paragraph(s) 0074 and 0084); (Fig. 8, 604)(Nakhjavani teaches that the system can provide available parking spaces to the user, which, the information will include the address information of the parking facilities) 
the accommodation position determination unit is configured to set the candidate accommodation position as a confirmed accommodation position when the reservation reception unit acquires permission of the user regarding the accommodation position information. (Paragraph 0087)(Nakhjavani teaches a user is able to select one of the available parking spaces by selecting a reserve button (i.e., permission of the user), which, the system will then receive the reservation command and change the status of the reserved parking space to an occupied parking space)

	Regarding Claim 4, Nakhjavani, teaches all the limitations as applied to Claim 1 and wherein:
the accommodation position determination unit is configured to select a plurality of candidate accommodation positions a based on the information acquired by the reservation reception unit. (Paragraph(s) 0072, 0074, and 0084)(Nakhjavani teaches a user is able to provide the parking finder the size of their vehicle and location, which, will be provided to the processor and the processor will then determine a number of parking spaces that are available for the driver)
the accommodation position determination unit is configured to provide a user of the moving body with accommodation position information on the plurality of candidate accommodation positions. (Paragraph 0084)(Nakhjavani the processor will then transmit the available parking spaces to the drivers mobile application)
when the reservation reception unit acquires a designation of any one of the plurality of candidate accommodation positions, the accommodation position determination unit is configured to set the one of the plurality of candidate accommodation positions as a confirmed accommodation position. (Paragraph(s) 0085 and 0087)(Nakhjavani teaches that the driver is able to select a parking space by clicking a reservation button. The server will then change the status of the parking space to occupied (i.e., confirmed accommodation position))

	Regarding Claim 10, Nakhjavani, teaches all the limitations as applied to Claim 1 and wherein: 
the information includes information on a size or a type of the moving body. (Paragraph 0073)(Nakhjavani teaches a driver using a computing platform is able to request for information on available parking spaces accommodating a specific size vehicle (i.e., size of the moving body). 
the accommodation position determination unit is configured to select the accommodation position capable of accommodating the moving body base on the information from among a plurality of accommodation positions provided in the accommodation area. (Paragraph 0074)(Nakhjavani teaches the processor will search a database for suitable available parking spaces based on the users request. Nakhjavani, further, teaches that the central processor will respond back to the users application with those available suitable parking spaces)

	Regarding Claim 12, Nakhjavani, teaches all the limitations as applied to Claim 1 and 
a communication unit configured to communicate with the moving body or a terminal device of a user of the moving body. (Paragraph(s) 0027-0028)(Nakhjavani teaches a driver is equipped with a mobile phone that includes a computing platform application (i.e., communication unit)). 
wherein
the reservation reception unit is configured to communicate with the user via the communication unit. (Paragraph(s) 0030-0031)(Nakhjavani teaches that the processor is able to retrieve available parking space information from the database and transmit a response to the computing platform application request and the driver is able to receive the available parking information) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (US 2016/0098929) in view of Hillman et al. (US 2018/0102053).
Regarding Claim 3, Nakhjavani, teaches all the limitations as applied to Claim 1. 
However, Nakhjavani, doesn’t explicitly teach 
when the reservation reception unit acquires non-permission of the user regarding the accommodation position information, the accommodation position determination unit is configured to select another candidate accommodation position based on the information acquired by the reservation reception unit.
provide the user with accommodation position information on the another candidate accommodation position. 
	But, Hillman et al. in the analogous art of parking, teaches 
when the reservation reception unit acquires non-permission of the user regarding the accommodation position information, the accommodation position determination unit is configured to select another candidate accommodation position based on the information acquired by the reservation reception unit. (Paragraph 0042); and (Fig. 9, 915, 920, and 945)(Hillman et al. teaches a processing system that can receive a request for a parking location, which, the request can include the size of the moving vehicle. The system will match the moving vehicle request to a parking location but if the processing system doesn’t receive a commitment (i.e., non-permission) to one of the choices then the system will continue the search and another search will be done. Hillman et al., further, teaches that the other search and matching step(s) will be done, which, will provide the user with another set of matches for the parking location)
provide the user with accommodation position information on the another candidate accommodation position. (Paragraph 0042); and (Fig. 9, 930 and 940)(Hillman et al. teaches that once the moving vehicle agrees to the parking location then the system will transmit location and direction information to the moving vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a user that can provide permission for a selected parking space of Nakhjavani, by incorporating the teachings of a user not providing a commitment to a parking space, which, the system will find another parking space of Hillman et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help facilitate the sharing of parking spaces. (Hillman et al.: Paragraph 0002)
	
	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (US 2016/0098929) in view of Kotecha et al. (US 10,108,910).
	Regarding Claim 5, Nakhjavani, teaches all the limitations as applied to Claim 2. 
	However, Nakhjavani, do not explicitly teach wherein when the accommodation position determination unit sets the confirmed accommodation position, the reservation unit is configured to provide the user with an entry license permitting entry into the accommodation area. 
	But, Kotecha et al. in the analogous art of parking, teaches wherein when the accommodation position determination unit sets the confirmed accommodation position, the reservation unit is configured to provide the user with an entry license permitting entry into the accommodation area. (Column 7, Lines 54-67); and (Column 8, Lines 1-18)(Kotecha et al. teaches a parking server can receive a request for at least one parking spot. Upon the server determining that a parking space is available then the server will transmit a confirmation identifier for use by the user during check-in, which, includes a QR code (i.e., entry license) to be used by the user to gain access to the reserved parking area (i.e., accommodation area))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of providing an entry QR code to a user for a parking lot of Kotecha et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve real-time parking guidance by efficiently allowing users to check into their parking spots using a QR code. (Kotecha et al.: Column 2, Lines 4-7)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (US 2016/0098929) in view of Stefik et al. (US 2014/0195279).
Regarding Claim 6, Nakhjavani, teaches all the limitations as applied to Claim 2.
However, Nakhjavani, doesn’t explicitly teach wherein if the information acquired when the use reservation is received and information on the moving body when the moving body enters the accommodation area are different from each other, the accommodation position determination unit is configured to change the confirmed accommodation position.
But, Stefik et al. in the analogous art of parking, teaches wherein if the information acquired when the use reservation is received and information on the moving body when the moving body enters the accommodation area are different from each other, the accommodation position determination unit is configured to change the confirmed accommodation position. (Paragraph(s) 0085, 0094-0095, 0097, and 0117)(Stefik et al. teaches a sensor can detect when a vehicle is in a parking space. This event can trigger actions such as when the motorist has parked in the parking space that has been reserved for someone else, the motorist can be notified that the parking space is not available. The system will disallow the motorist from check-in into the parking space and issue a notification that will consist of offering the motorist a different parking space. Stefik et al., further, teaches that that the system will match the motorist and vehicle identifies to the reservation in order to determine if the vehicle is authorized to park in the parking space prior to issuing the notification for the vehicle to change parking positions. Examiner, respectfully, notes that the reference provides an example of Ed looking for a parking space and once Ed parks into the parking space the system will determine if Ed’s information is associated to a reservation for the parking space and if it is not a match then the system will offer Ed a different parking space, which, will send the other reserved parking information to the server, see paragraph 0097)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of a system that can match motorist and reservation request information for a parking space and if it is determined the parking information doesn’t match then the system will offer another parking space for reservation and if accepted will then update the server with the new parking information of Stefik et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure motorists that they are within parking regulation compliance by preventing motorists from violating parking rules. (Stefik et al.: Paragraph 0005)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (US 2016/0098929) in view of Salvucci et al. (US 2019/0066505).
Regarding Claim 7, Nakhjavani, teaches all the limitations as applied to Claim 1.
However, Nakhjavani, doesn’t explicitly teach when there is no candidate accommodation position in the accommodation area, the reservation reception unit is configured to notify a user of the moving body that there is no accommodation position capable of accommodating the moving body. 
But, Salvucci et al. in the analogous art of parking, teaches when there is no candidate accommodation position in the accommodation area, the reservation reception unit is configured to notify a user of the moving body that there is no accommodation position capable of accommodating the moving body. (Paragraph 0022)(Salvucci et al. teaches that a user mobile application can query for available parking spaces proximate to the user. The system can determine that there are no available parking spaces within the user’s pre-set radius, which, the system will notify the user that although no parking spaces are available within the users pre-set radius that available parking spaces outside that radius are available (i.e., notify a user of the moving body that there is no accommodation position capable of accommodating the moving body))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of identifying that one or more parking spaces are not available in a pre-set radius of the user by notifying the user of the issue of Salvucci et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to decrease the amount of time a user has to drive around the city looking for parking spots by providing the user with available parking spaces within a certain radius. (Salvucci et al.: Paragraph 0002)

Regarding Claim 8, Nakhjavani/Salvucci, teaches all the limitations as applied to Claim 7.
However, Nakhjavani, doesn’t explicitly teach when there is no candidate accommodation position in the accommodation area, the reservation reception unit is configured to provide a user with accommodation area information on another accommodation area including an accommodation position capable of accommodating the moving body.  
But, Salvucci et al. in the analogous art of parking, teaches when there is no candidate accommodation position in the accommodation area, the reservation reception unit is configured to provide a user with accommodation area information on another accommodation area including an accommodation position capable of accommodating the moving body. (Paragraph 0022)(Salvucci et al. teaches that a user mobile application can query for available parking spaces proximate to the user. The system can determine that there are no available parking spaces within the user’s pre-set radius, which, the system will notify the user that although no parking spaces are available within the users pre-set radius that available parking spaces outside that radius are available (i.e., provide a user with accommodation area information on another accommodation area including an accommodation position capable of accommodating the moving body). Salvucci et al., further, teaches that the system will communicate the locations such as the out-of-radius parking spaces to the user (i.e., accommodating position(s))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of identifying that one or more parking spaces are not available in a pre-set radius of the user by notifying the user of available parking spaces outside the pre-set radius of Salvucci et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to decrease the amount of time a user has to drive around the city looking for parking spots by providing the user with available parking spaces within a certain radius. (Salvucci et al.: Paragraph 0002)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (US 2016/0098929) in view of Salvucci et al. (US 2019/0066505), as applied to Claim 7, and further in view of Yanagida et al. (US 2019/0189010).
Regarding Claim 7, Nakhjavani, teaches all the limitations as applied to Claim 1.
However, Nakhjavani, doesn’t explicitly teach when there is no candidate accommodation position in the accommodation area, the reservation reception unit is configured to provide the user with information on another moving body which can be accommodated. 
But, Salvucci et al. in the analogous art of parking, teaches when there is no candidate accommodation position in the accommodation area. (Paragraph 0021-0022)(Salvucci et al. teaches that a user mobile application can query for available parking spaces proximate to the user. The system can determine that there are no available parking spaces within the user’s pre-set radius, which, the system will notify the user that although no parking spaces are available within the users pre-set radius that available parking spaces outside that radius are available (i.e., provide a user with accommodation area information on another accommodation area including an accommodation position capable of accommodating the moving body). Salvucci et al., further, teaches that the system will communicate the locations such as the out-of-radius parking spaces to the user (i.e., accommodating position(s). Salvucci et al., further, teaches that the parameters for the vehicle parking spaces can include designated handicap spaces, which, the system can send the notification for the available parking spaces that include non-handicap spaces within the 4-block radius)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of identifying that one or more parking spaces are not available in a pre-set radius of the user by notifying the user of available parking spaces outside the pre-set radius of Salvucci et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to decrease the amount of time a user has to drive around the city looking for parking spots by providing the user with available parking spaces within a certain radius. (Salvucci et al.: Paragraph 0002)
With respect to the above limitation: while Salvucci et al. teaches a parking system that can determine if there are no available parking spaces within a pre-set radius of the user. However, Nakhjavani/Salvucci et al., do not explicitly teach that system will provide an another moving body that can accommodate the parking space.
But, Yanagida et al. in the analogous art of parking, teaches when there is no candidate accommodation position in the accommodation area, the reservation reception unit is configured to provide the user with information on another moving body which can be accommodated. (Paragraph(s) 0077 and 0081-0082)(Yanagida et al. teaches the system is able to query for a parking lot and in the case no matches the system can return a result of zero returns or a parking lot that is closest to the condition. The system can transmit the parking lot information and an application completion notification to the user terminal. The parking lot information can include the vehicle sizes (widths, lengths, and heights) for the spaces, see paragraph 0077. Examiner, respectfully, notes that if the parking space includes parking lot A then the vehicle will need to be within a height or 3.5m or less (i.e., provide the user with information on another moving body which can be accommodated))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of querying a parking lot and if there are no matches the system can determine a parking lot that is closer, which, parking lot A will include a vehicle size for the parking lot of Yanagida et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help the ease the user by providing the user with parking lot information. (Yanagida et al.: Paragraph 0014)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (US 2016/0098929) in view of Li et al. (US 2019/0066503).
Regarding Claim 11, Nakhjavani, teaches all the limitations as applied to Claim 10 and 

the accommodation position determination unit is configured to select the accommodation position based on the information on the size or the type of the moving body 
	With respect to the above limitations: While Nakhjavani teaches that the user is able to request a parking space that includes the size of the vehicle and the user location, which, the server will then be able to select a number of available suitable parking spaces based on the request. However, Nakhjavani, doesn’t explicitly teach that the information can include an object that is being towed and selecting a parking space based on the towed object.
	But, Li et al.  in the analogous art of parking, teaches 
the information further includes information on a load loaded on the moving body or a towed object towed by the moving body. (Paragraph 0064)(Li et al. teaches that vehicle information can be received, which ,includes the size of the vehicle and the size of the vehicle-trailer system (i.e., towed object towed by the moving body))
accommodation position determination unit is configured to select the accommodation position based on the information on a load loaded on the moving body or the towed object towed by the moving body. (Paragraph 0064)(Li et al. teaches that the system can determine a path and one or more identified parking space, which, are sized to accommodate the vehicle based on the vehicle size information)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of identifying one or more parking spaces and a path to travel to those parking space based on the vehicle size and the vehicle-trailer size of Li et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve safety with the parking lot by reducing congestion. (Li et al.: Paragraph 0061) 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (US 2016/0098929) in view of Latotzki (US 2017/0329346).
	Regarding Claim 13, Nakhjavani, teaches all the limitations as applied to Claim 1.
	However, Nakhjavani, doesn’t explicitly teach wherein: 
the accommodation area includes a boarding area for allowing the user to get on and off.
the accommodation area is an automatic valet parking type accommodation area where the moving body is automatically driven at least between the boarding area and the accommodation position for accommodating the moving body.  
	But, Latotzki in the analogous art of autonomous parking, teaches wherein: 
the accommodation area includes a boarding area for allowing the user to get on and off. (Paragraph 0042); and (Fig. 3)(teaches a semi-autonomous valet parking for vehicles, which, the driver can leave the vehicle at the roadside or hotel entrance (i.e., get off). further, teaches that the driver can receive the vehicle in the spot or at an exit (i.e., get on))
the accommodation area is an automatic valet parking type accommodation area where the moving body is automatically driven at least between the boarding area and the accommodation position for accommodating the moving body.  (Paragraph 0042); and (Fig. 3)(teaches that the semi-autonomous valet vehicle can drop the driver off at the hotel entrance,  which, the vehicle will then search for a suitable nearby parking spot)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Nakhjavani, by incorporating the teachings of an autonomous valet vehicle that is able to drop-off and pick-up the driver of Latotzki et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase safety by the vehicle being able to determine a port that is safe for stopping to pick up the customer. (Latotzki: Paragraph 0053)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628